Title: To George Washington from Samuel Hodgdon, 20 April 1780
From: Hodgdon, Samuel
To: Washington, George


          
            Phila. 20 April 1780.
            Write to his Excellency Genl Washington
          
          That I recd his of the 6th March—on the 7th Inst.
          That the returns of the Artily Artificers employ⟨ed⟩ at Springfield—with Major Eyers—are Inclosed.
          That in future seperate Rolls shall be kept to distinguish those for three years from those for the War—that there are none with me who claim a discharge at the end of three years but four or five of Capt. Roes Compy—who were enlisted to serve during the War or for three years to be attachd to the Artily in the Field—but the Board of War have determin’d they are to serve to the end of the War—from their Bounty receipt—for the War—all the rest of that part of the regt belonging to this State were reInlisted at the end of their first years Service to serve three years or during the War—and have near One year of the three years yet to come—the 100 Dollars fresh bounty even if we had the Cash to offer—would have no effect with any of those people—if they supposd they could get clear at the end of three years—they are all Trades men and in general good Workmen who if Free could get from 40 to 50 Dollars ⅌ day whereas by continueing with us they get but 60 Dollars ⅌ Month & most of them have Famelies—but if their pay agreable to their original Contracts of 5/ ⅌ day is made good to them of which there is some prospect—it would be their Interest to continue—which ought & I hope will be done or the Supplies for the Army must Suffer, as experience has convinced us they cannot be obtaind with certainty but from our own Manufactures by Inlisted Men.
          Capt. Corens Company of Artily are Inlisted for three years or dureing the War—I have not yet heard that they clai⟨m⟩ a Discharge—tho many of them have served three years they are not trades men and perhaps might be induced to reinlist for the War, with the temptation of 100 Dollars fresh Bounty but I have not Money to try the Ex⟨peri⟩ment—as soon as I have it shall be try’d—and yo⟨ur⟩ Excellency shall be informd of our success.
          I regret exceedingly that no provision is likely to be made by this State for that part of my Corps ⟨who⟩ belong to it—they certainly are intitled to it a⟨nd⟩ deserve it as much as any Troops—the State of Massachuset have generously given the Ar⟨tily⟩ Artificer of my regt belonging to their State ev⟨ery⟩ benefit given to their other Troops—& the reas⟨on⟩ given by this Assembly is that we are Comfortably Quarterd and receive greater pay than other Tr⟨oops⟩ we are willing to serve whereever we are suppos⟨ed⟩ to be most usefull—therefore ought not to loose any benefit given to Others—but trust that Gen⟨l⟩ Scuyler & the other Gentlemen

on the Committee of arra⟨nge⟩ment will consider our usefullness and do us Justice.
        